                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                   Plaintiff,                    )
                                                 )
      v.                                         ) Case No. 18-00265-01-CR-WJ-BP
                                                 )
JOSEPH C. GRIEST,                                )
                                                 )
                   Defendant.                    )

                                           ORDER

       On October 26, 2018, Defendant was ordered to undergo a competency evaluation.

Defendant was examined by Allison Schenk, Ph.D., Licensed Clinical Psychologist. It is the

opinion of Dr. Schenk that Defendant is competent to proceed. During a hearing held before

United States Magistrate Judge Lajuana M. Counts on February 20, 2019, Defendant and the

Government stipulated to Dr. Shenk’s report.        Thereafter, Judge Counts issued a Report

recommending that the Court find that Defendant is competent to proceed. No party objected to

the Report and Recommendation, and the time for doing so has passed. Accordingly, after

reviewing the Record (including Dr. Shenk’s report), it is

       ORDERED that the Report and Recommendation of Judge Counts is adopted in its

entirety, and this Court finds that Defendant is competent.

IT IS SO ORDERED.




                                                     _/s/Beth Phillips
                                                     BETH PHILLIPS, CHIEF JUDGE
DATE: March _13_, 2019                               UNITED STATES DISTRICT COURT
